Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: A treatment system for forming a lesion on a tissue of a patient, comprising: an actuator handle assembly; and a slidable clamp assembly coupled with the actuator handle assembly, wherein the slidable clamp assembly is configured to be translatable along a first axis, the slidable clamp assembly having a first jaw mechanism and a second jaw mechanism, wherein the first jaw mechanism comprises a first rotatable guide, and a first flexible ablation member in operative association with the first rotatable guide, wherein the second jaw mechanism comprises a second rotatable guide, and a second flexible ablation member in operative association with the second rotatable guides wherein the first jaw mechanism is configured to adjustably revolve within a first collar, wherein the second jaw mechanism is configured to adjustably revolve within a second collar, and wherein the first jaw mechanism and the second jaw mechanism are both rotatable about a second axis, wherein the second axis is substantially perpendicular to the first axis.
The prior art fails to disclose the end as claimed. The closest prior art is regarded as Privitera (US 2006/0084974) which discloses various embodiments of clamping instruments. However, the prior art fails to give distinction of a slidable clamp which is translatable along a first axis having a first and second jaw, each jaw comprising a 
The prior art fails to disclose this relationship between the jaw mechanisms as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.
Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794